Exhibit 10.1
 
PROMISSORY NOTE
 

 

$4,000,000
 Maturity Date: January 2, 2013

 
 
FOR VALUE RECEIVED, American Apparel (USA), LLC, a California limited liability
company (the “Maker”), hereby promises to pay to the order of Dov Charney (the
“Payee”), his successors and assigns, on or before the Maturity Date (as
hereinafter defined), the principal sum of FOUR MILLION DOLLARS ($4,000,000), in
lawful money of the United States of America, together with accrued and unpaid
interest hereon from the date hereof plus all other unpaid amounts to be paid or
reimbursed by the Maker pursuant to this Note, in accordance with the terms
hereinafter set forth.
 
1.           Interest Rate.  The outstanding principal amount of this Note,
together with all accrued and unpaid interest hereon, shall bear interest at
6.00% per annum (the “Base Rate”).  Interest shall be payable quarterly in
arrears on March 31, June 30, September 30 and December 31 of each year,
commencing on March 31, 2009.  Following the occurrence and during the
continuance of an Event of Default, Maker further promises to pay interest on
the outstanding balance under this Note at a rate of interest (the “Default
Rate”) equal to the Base Rate plus two percent (2.0%) per annum, which amount
shall accrue from the date of such Event of Default until the earlier of the
date on which all amounts due under this Note shall have been paid in full or
the date on which such Event of Default is cured or waived, and shall be paid in
kind in accordance with the terms hereof (“Default Interest”).  Except as
otherwise provided herein, interest shall be calculated on the basis of a
360-day year of twelve 30-day months.
 
All interest that accrues on this Note shall be paid in kind and added to the
outstanding principal amount of this Note.  Interest that is paid in kind and
added to the outstanding principal amount of this Note, together with any
Default Interest accruing hereunder from time to time, is collectively referred
to herein as “Additional PIK Principal”.  Additional PIK Principal shall be
added to the principal amount of this Note, and shall be considered principal
for all purposes under this Note, and without limiting the foregoing, shall bear
interest at the Base Rate as provided herein, beginning on the date such
interest is paid in kind and the Additional PIK Principal it reflects is added
to the principal amount hereof.
 
2.           Maturity Date.  The principal amount of this Note (or, if less, the
unpaid principal balance of such amount) together with all accrued and unpaid
interest hereon plus all other unpaid amounts to be paid or reimbursed by the
Maker hereunder shall be due and payable by the Maker in full on January 2, 2013
(the “Maturity Date”).
 
3.           Application of Payments; Overdue Payments.  Each payment on this
Note shall be credited first to the payment of all fees, costs and expenses for
which the Payee is entitled to reimbursement pursuant to Section 10 hereof, then
to accrued but unpaid interest, and then to the principal.  All payments of the
unpaid principal balance and interest will be made without withholding or
deduction for or on account of any present or future taxes, duties, assessments
or governmental charges of whatever nature, unless the withholding of such taxes
or duties is required by law.
 
4.           Manner of Payment.  All payments hereunder shall be made in
immediately available funds to the Payee or to such other payee or address as
the Payee may designate from time to time.  If any payment of principal or
interest on this Note is due on a day which is not a Business Day, as defined
below, such payment shall be due on the next succeeding Business Day, and such
extension of
 
 
 
 

--------------------------------------------------------------------------------

 
 
time shall not be taken into account in calculating the amount of interest
payable under this Note.  “Business Day” means any day, other than a Saturday or
Sunday, that is neither a legal holiday nor a day on which banking institutions
in New York are authorized or required by law, regulation or executive order to
close.
 
5.           Prepayment.  Unless such prepayment is then prohibited to be made
pursuant to the terms of the Second Amended and Restated Subordination
Agreement, dated as of February 10, 2009 (as amended, restated, amended and
restated, supplemented, modified or replaced from time to time, the “BOA
Subordination Agreement”), among the Holder, Maker and Bank of America, N.A.
(successor by merger to LaSalle Business Credit, LLC, as Agent for LaSalle Bank
Midwest National Association, acting through its division, LaSalle Retail
Finance), as Administrative Agent or the Subordination Agreement, dated as of
February 10, 2009, (as amended, restated, amended and restated, supplemented,
modified or replaced from time to time, the “SOF Subordination Agreement” and,
together with the BOA Subordination Agreement, the “Subordination Agreements”),
among the Holder, Maker and SOF Investments, L.P. – Private IV, the Maker shall
have the right to prepay the principal amount hereof in full or in part,
together with all accrued interest on the amount prepaid to the date of such
prepayment, at any time and from time to time (the “Prepayment Right”).  Any
prepayment amount received by the Payee in connection with the Prepayment Right
shall be applied first to the payment of all fees, costs and expenses for which
the Payee is entitled to reimbursement pursuant to Section 10 hereof, then to
accrued but unpaid interest on this Note through the date of such prepayment,
then to principal.  Any such prepayment shall be payable without any premium or
penalty of any kind.
 
6.           Covenant.  The Maker agrees that, until this Note shall have been
repaid in full, the Maker shall pay the principal amount of and interest on this
Note on the dates and in the manner provided herein.
 
7.           Further Assurances.  At the Maker’s reasonable expense, the Maker
shall do all acts, furnish to the Payee all agreements, consents, instruments or
other documents, and do or cause to be done all such other things as the Payee
may reasonably request from time to time in order to give full effect to the
purpose and provisions of this Note.  If the Maker fails to perform any act
required by this Note, the Payee may perform, or cause performance of, such act,
and the expenses of the Payee therewith shall be reimbursed upon demand by the
Maker in accordance with Section 10 hereof.
 
 
8.           Events of Default.  Each of the following events shall constitute
an “Event of Default” hereunder (whether it shall be voluntary or involuntary or
occur or be effected by operation of law or otherwise):
 
 
(a)           a failure on the part of the Maker to make any payment of
principal when due under this Note (except to the extent such payment is then
prohibited to be made pursuant to the terms of either Subordination Agreement);
 
 
(b)           a failure on the part of the Maker to make any payment of interest
when due under this Note and such failure shall continue for 30 days (except to
the extent such payment is then prohibited to be made pursuant to the terms of
either Subordination Agreement);
 
 
(c)           the Maker shall commence (or take any action for the purpose of
commencing) any proceeding under any bankruptcy, insolvency, readjustment of
debt, moratorium or similar law or statute or make (or take any action for the
purpose of making) a general assignment for the benefit of its creditors or
shall admit in writing its inability to pay its debts generally as they become
due;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           a proceeding shall be commenced against the Maker under any
bankruptcy, insolvency, readjustment of debt, moratorium or similar law or
statute and relief is ordered against it, or the proceeding is controverted but
is not dismissed within thirty (30) days after the commencement thereof;
 
 
(e)           the Maker consents to or suffers the appointment of a receiver,
trustee or custodian to any substantial part of its assets that is not vacated
within thirty (30) days after such appointment; or
 
 
(f)           any event occurs in relation to the Maker which under the law of
any relevant jurisdiction has an analogous or equivalent effect to any of the
events mentioned in clause (c), (d) or (e) of this Section 8.
 
 
The Maker shall notify the Payee promptly (but in no event later than five (5)
Business Days following the occurrence of any Event of Default) in writing of
the occurrence of such Event of Default.
 
 
9.           Remedies.
 
(a)           If an Event of Default shall occur and be continuing, then the
Payee may, by notice in writing to the Maker, (i) declare the then correct
principal of and accrued interest on this Note to be, and the same shall upon
such notice forthwith become, immediately due and payable and (ii) in addition
to all rights and remedies available to it at law, exercise any or all of its
rights and remedies under this Note; provided, however, that when any Event of
Default described in clause (c), (d), (e) or (f) of Section 8 has occurred and
is continuing, then all amounts in respect of principal and interest under this
Note shall immediately become due and payable, without presentment, demand of
payment, protest, notice of intent to accelerate, notice of acceleration or
notice of any kind, all of which are hereby expressly waived.
 
(b)           No failure or delay by the Payee in exercising any remedy, right,
power or privilege under this Note shall operate as a waiver of such remedy,
right, power or privilege, nor shall any single or partial exercise of such
remedy, right, power or privilege preclude any other or further exercise of such
remedy, right, power or privilege.  No remedy, right, power or privilege
conferred upon or reserved to the Payee by this Note is intended to be exclusive
of any other remedy, right, power or privilege provided or permitted by law, but
each shall be cumulative and in addition to every other remedy, right, power or
privilege so provided or permitted and each may be exercised concurrently or
independently from time to time and as often as may be deemed expedient by the
Payee.
 
10.           Expenses.  From time to time, the Maker shall reimburse the Payee
upon demand for all reasonable fees, costs and expenses (including the fees,
costs and expenses of counsel and court costs) incurred after the date of this
Note in connection with (a) the collection of any outstanding principal and
interest accrued hereunder (whether or not suit is filed to enforce the terms
hereof) and (b) the enforcement of any rights or remedies provided for pursuant
to this Note.  The provisions of this Section 10 shall survive the termination
of this Note.
 
11.           Waivers.  The Maker hereby waives diligence, presentment, demand
of payment, protest, notice of intent to accelerate, notice of acceleration and
all other notices and demands whatsoever with respect to such liabilities and
obligations or to any action under this Note, except as specifically provided
for in this Note.  The Maker further agrees that it shall remain liable for all
amounts due hereunder notwithstanding any extension of time or any change in the
terms of payment of this Note granted by the Payee or any delay or failure by
the Payee to exercise any rights hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Governing Law; Severability.  This Note shall be governed by and
construed in accordance with the internal laws of the State of New York,
including, without limitation, Section 5-1401 of the New York General
Obligations Law.  All claims and proceedings arising from or related to this
Note, shall be adjudicated solely by the federal or state courts of New York,
and the parties hereby attorn to the jurisdiction thereof.  Whenever possible,
each provision of this Note shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision hereof is in
conflict with any applicable law or is otherwise unenforceable for any reason
whatsoever, then such invalidity, illegality or unenforceability shall not
affect any other provision hereof, and this Note shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
13.           Amendment; Waiver.  No amendment to this Note shall be effective
unless in writing signed by the Maker and the Payee.  No waiver of any provision
of this Note and no consent to any departure by the Maker hereunder shall be
effective unless in writing signed by the Payee.
 
14.           Registration.  The Maker will maintain, at its principle place of
business, a register of the Payee(s) of this Note (the “Register”), and will
update the Register to reflect any permitted assignments or transfers subsequent
to the date hereof.  The Maker will make payments of principal and interest as
specified hereunder to the Payee(s) named as such in the Register.  The Payee
shall notify the Maker in writing prior to any assignment, transfer or other
disposition of this Note (or any portion hereof) or such Payee’s rights or
interests hereunder, with such written notice to be delivered to the Maker not
later than one (1) Business Day prior to any such assignment, transfer or
disposition and which notice shall specify the principal amount hereunder that
is the subject of such assignment, transfer or disposition.  Notwithstanding
anything to the contrary herein, (i) the registered owner of this Note (or any
portion hereof) as indicated on the Register shall be the party with the
exclusive right to receive payment of any principal amount and accrued and
unpaid interest on this Note and (ii) payments required to be made hereunder
shall not be subject to counter-claim or offset of any nature whatsoever.
 
15.           Loss, Mutilation, Etc.  Upon notice from the Payee to the Maker of
the loss, theft, destruction or mutilation of this Note, and upon receipt of an
indemnity reasonably satisfactory to the Maker from the Payee or, in the case of
mutilation hereof, upon surrender of the mutilated Note, the Maker will make and
deliver a new note of like tenor in lieu of this Note.
 
16.           Notices.  All notices, consents, waivers or other communications
required or permitted hereunder to be delivered to the Maker shall be in writing
and shall be mailed by registered or certified mail, return receipt requested,
postage prepaid or otherwise delivered by hand, by messenger or an
internationally recognized courier (charges prepaid) or facsimile transmission,
addressed to the Maker at 747 Warehouse St., Los Angeles, CA 90021.  Each such
notice, consent, waiver or other communication shall for all purposes hereunder
be treated as effective or as having been given when delivered, if delivered by
hand or by messenger (or internationally recognized courier), 24 hours after
confirmed receipt if sent by facsimile transmission or at the earlier of its
receipt or on the second (2nd) Business Day after mailing, if mailed, as
aforesaid.
 
17.           Subordination Agreements.  Each of the Maker and the Holder (by
the Holder’s acceptance hereof) expressly acknowledges and agrees that the
rights and obligations of the Maker and the Holder hereunder are subject to the
terms and conditions of the Subordination Agreements.  Notwithstanding the
foregoing, in the event of any conflict between the terms of this Note and any
Subordination Agreement, the terms of such Subordination Agreement shall govern,
and in the event of any conflict between the terms of the BOA Subordination
Agreement and the SOF Subordination Agreement, the terms of the BOA
Subordination Agreement shall govern.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Note has been executed and delivered by the undersigned
on the 10th day of February, 2009.
 



     
AMERICAN APPAREL (USA), LLC
                             
By:
/s/ Dov Charney
       
 
Name:  Dov Charney
     
 
Title:     Chief Executive Officer


